Order entered May 9, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00134-CV

                IN RE METHODIST DALLAS MEDICAL CENTER, Relator

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 12-07504-L

                                              ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Carl Ginsberg,

Judge of the 193rd Judicial District Court, to VACATE his January 30, 2013 order that grants

plaintiff’s motion to compel in part and denies defendant’s motion for protective order

and to RENDER an order denying plaintiff’s motion to compel and granting defendant’s motion

for protective order.

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order. We ORDER that

relator recover its costs of this original proceeding from real party in interest.


                                                         /s/   MOLLY FRANCIS
                                                               JUSTICE